DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as obvious over USPN. 5,800,840 to Geus in view of US Pub No. 2013/0266874 to Matsubara and US Pub No. 2008/0230943 to Conrad.
Regarding Claims 1 and 3-4
	Geus teaches an apparatus for manufacturing a non-woven fabric comprising a collecting unit that collects, on a collecting medium, filaments that are jetted towards the collecting medium (Geus, abstract, fig. 1, claim 1). Geus teaches a diffusing unit comprising a main nozzle that jets, toward the collecting medium, air that is supplied together with the filaments that are to be collected on the collecting medium, and a diffusion space that is provided between the main nozzle and the collecting medium which is open space in its entirety, in which the filaments are diffused by an air flow in which the air jetted together with the filaments, from the main nozzle is flowing while being diffused (Id., fig. 2). Geus teaches an airflow generator that generates around the air flow of the air jetted from the main nozzle into the diffusion space an air flow that is parallel to and adjacent to the air flow and including a sub nozzle having an opening arranged side-by-side with the opening of the main nozzle at the machine direction side and at the side opposite the machine direction side (Id., fig. 2). 
	Geus teaches that the diffuser is adjusted to optimize homogenization, and may even be only formed at the lower end of the diffusion space (Gues, column 2 ,lines 42-48, column 4, lines 44-47) but does not appear to specifically teach that the diffusion space is configured so as to permit an air flow by the air jetted from the sub nozzle to be naturally diffused without being disturbed, such as being an open space in its entirety. However, Matsubara teaches an apparatus for producing a non-woven fabric comprising a collecting unit, and a main nozzle that jets air supplied together with the filaments into a diffusion space and onto the collecting medium (Matsubara, abstract, figures 1-3). Matsubara teaches that the diffusion space is empty space in its entirety (Id., figures 1-3). Matsubara teaches that the apparatus provides a nonwoven fabric useful in a wide variety of applications and that the finished nonwoven has a remarkably uniform distribution  (Id., paragraphs [0161], [0162]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the apparatus of Geus and to utilize the empty space diffusion area of Matsubara, motivated by the desire to form a conventional nonwoven having uniform characteristics while utilizing the most efficient and cost-effective apparatus components possible. 
	Gues does not appear to specify the exact shape of the main nozzle spreading towards the end of the main nozzle. However, Conrad teaches an apparatus for manufacturing a nonwoven fabric comprising a main nozzle possessing a diverging profile (Conrad, abstract, paragraph [0039]). Conrad teaches that the spreading towards the end of the main nozzle provides an improved nonwoven material without requiring increased energy inputs (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the apparatus of Geus and to utilize a diverging profile main nozzle as taught by Conrad, motivated by the desire to form a conventional non-woven forming apparatus which produces superior non-woven materials without increased energy or cost. 
Regarding Claims 5-6
Geus teaches that the air flow of each nozzle is controllable independent from one another (Id., column 4, lines 48-57) but does not appear to teach the relative speeds of each nozzle. It should be noted that the relative speeds of the nozzles are result effective variables.  As the speed of the sub nozzle airflow increases, the material exhibits increased fiber oscillation and as the speed of the main nozzle airflow increases the material exhibits increased degree of stretching (Id., column 1, lines 29-50, column 4, lines 48-67).  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative air flow rates of the main nozzle and the sub nozzle, such as within the claimed range of  the sub nozzle flow rate being no lower than 1/10 the main flow rate and equal to or less than the main flow rate, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the flow rates of each nozzle in order to achieve an optimal balance of both fiber stretching and oscillation when forming the nonwoven, leading to desired characteristics of uniform quality and filament density.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786